Robert A. Sparks
Law Office of Robert A. Sparks
1552 Noble Street
Fairbanks, Alaska 99701-6225
907-451-0875 Telephone
888-777-4352 FAX
sparkslawoffice@yahoo.com
                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ALASKA
ESTHER HORSCHEL,                     )
                                     )
            Plaintiff,               ) Case No. 4:18-CV-00006-HRH
v.                                   )
                                     )
                                     )
DEB HAALAND,                         )   PLAINTIFF HORSCHEL’S
                                     )   MOTION TO SEAL CONFIDENTIAL
Secretary of the DEPARTMENT OF       )   EXHIBITS TO PLAINTIFF’S
                                     )   OPPOSITION TO DEFENDANT’S
THE INTERIOR,                        )   DEFENDANTS MOTION FOR
                                     )   SUMMARY JUDGMENT
            Defendant.               )
                                    )

     Plaintiff Horschel moves, pursuant to local rule 7.3(f),
to seal the following exhibits to her Opposition to the
Defendant’s Motion for Summary Judgment because they contain
confidential medical information about Plaintiff:
     Exhibit                         Description
     4                               Doctor Affidavit
     16                              Esther Horschel Affidavit
     57                              Doctor letter
     130                             Doctor letter
     141                             Doctor Letter
     143                             Doctor letter
     144                             doctor letter
     146                             doctor letter
     153A                            doctor letter
     243                             doctor letter
     255                             doctor letter




 Case 4:18-cv-00006-HRH Document 152 Filed 07/12/21 Page 1 of 2
     Medical records contain private, confidential, and often
sensitive information, and courts often order medical records to
be filed under seal. United States v. Lopez-Perez, 2021 WL 809396
(E.D. Cal. 2021); (citing     United States v. Bradley, 2020 U.S.
Dist. LEXIS 119962, *21 (E.D. Cal. July 6, 2020); Johnsen v.
Tambe, 2019 U.S. Dist. LEXIS 144715, *2-*5 (W.D. Wash. Aug. 26,
2019).
     DATED this 12th day of July, 2021, at Fairbanks, Alaska.
                 THE LAW OFFICE OF ROBERT A. SPARKS

                          /s/ Robert A. Sparks
                            Robert A. Sparks
                         Attorney for Plaintiff
                             Esther Horschel
                        Membership No.: 8611139




CERTIFICATE OF SERVICE
I hereby certify that a true copy of
the above document was served
electronically on the following:
Seth M. Beausang, Assistant U.S. Attorneys
U.S. Attorney for the District of Alaska
222 West 7th Avenue, Room 253, #9
Anchorage, Alaska 9513
this 12th day of July, 2021.
LAW OFFICE OF ROBERT A. SPARKS
   /s/ Robert A. Sparks




Plaintiff’s Motion to Seal Exhibits
page 2


 Case 4:18-cv-00006-HRH Document 152 Filed 07/12/21 Page 2 of 2
